Citation Nr: 1035137	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-40 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected patellofemoral dysfunction, genu varum, left 
knee, with arthritis.  
  
2.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected patellofemoral dysfunction, genu varum, right 
knee.  

3.  Entitlement to an evaluation in excess of 30 percent for the 
service-connected bilateral flatfoot disability.  

4.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected low back strain, chronic.  

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	State of Mississippi, Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1975 to December 
1978. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In an October 2007 rating decision, the RO increased the 
evaluation of the service-connected bilateral knee disability by 
assigning separate 10 percent ratings for each knee, effective 
September 18, 2006, the date of the Veteran's claim for a higher 
rating.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in March 2010.  A transcript of the 
hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Beginning September 19, 2007, the service-connected 
patellofemoral dysfunction, genu varum, left knee, with 
arthritis, is shown to be productive of a disability picture that 
more nearly approximates dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint, but no instability, subluxation or other compensable 
impairment of the knee; and functional limitation due to pain, 
incoordination, fatigability, on repetitive use or during flare-
ups is not demonstrated.

2.  The service-connected patellofemoral dysfunction, genu varum, 
right knee is not shown to have been manifested by more than pain 
and mildly limited flexion, with no objective instability, 
subluxation, or other loss of function or impairment of the knee.

3.  Beginning October 31, 2006, the service-connected bilateral 
flatfoot disability is shown to be productive of a disability 
picture that more nearly approximates pronounced flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the tendo 
Achilles on manipulation, that is not improved by orthopaedic 
shoes or appliances.

4.  The service-connected low back strain, chronic, is not shown 
to have been manifested by more than forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50% or 
more of the height, with no incapacitating episodes.

5.  The service-connected disabilities alone are not shown to 
prevent the Veteran from obtaining and maintaining all forms of 
substantially gainful employment consistent with his educational 
and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent evaluation, 
but not more, for the service-connected patellofemoral 
dysfunction, genu varum, left knee, with arthritis, are met, 
beginning September 19, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45,  4.71a including Diagnostic Code 5258 
(2009).  

2.  The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected patellofemoral dysfunction, 
genu varum, right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45,  4.71a including Diagnostic 
Codes 5256 through 5263 (2009).

3.  Beginning October 31, 2006, the criteria for the assignment 
of a 50 percent evaluation, but not more, for the service-
connected bilateral flatfoot disability are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45,  4.71a including 
Diagnostic Code 5276 (2009).  

4.  The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected low back strain, chronic, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45,  4.71a including Diagnostic Code 5237 (2009).

5.  The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected disability 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims decided below has been accomplished.  

In particular, the VCAA duty to notify was satisfied by a letter 
sent to the Veteran in September 2006, which fully addressed what 
evidence was required to substantiate the claim and the 
respective duties of VA and a claimant in obtaining evidence.  
The September 2006 letter also advised the Veteran of the five 
Dingess elements, to specifically include that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.

In light of the September 2006 letter, which was provided to the 
Veteran prior to the April 2007 rating decision on appeal, the 
Board finds that any arguable lack of full preadjudication notice 
in this appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, ---U.S. ----, 129 S.Ct. 1696, 173 L.Ed.2d 
532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims decided below.  First, 
the Veteran's service treatment record (STR) is on file, and the 
claims file contains medical records from those VA and non-VA 
medical providers that the Veteran identified as having relevant 
records.  The Veteran (nor his representative) has not 
identified, and the file does not otherwise indicate, that any 
other VA or non-VA medical providers have additional pertinent 
records that should be obtained before the appeal is adjudicated 
by the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010).

Second, the Veteran was afforded VA examinations in September 
2007 and August 2009 to evaluate the severity of his service-
connected disabilities.  The Veteran has indicated that the VA 
examinations are not adequate.  The Board finds to the contrary 
that the VA examinations are adequate because, as shown below, 
they were based upon consideration of the Veteran's pertinent 
medical history, his lay assertions and current complaints, and 
because they describe the service-connected flatfoot, knee, and 
low back disabilities, plus the effect of these disabilities on 
his ability to gain and maintain employment, in detail sufficient 
to allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)).   Although the August 2009 VA 
examiner did not have the claims file available for review, a 
review of the claims file is not necessary as long as an examiner 
is otherwise aware of the pertinent medical history.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the VA 
examiner reviewed results of the prior, September 2007 VA 
examination and the Veteran denied a history of having any prior 
treatment.  Accordingly, the August 2009 VA examination is not 
inadequate due to the absence of the claims file.  

Otherwise, the Veteran has not asserted, and the evidence does 
not show, that his symptoms have materially worsened since the 
most recent, August 2009 evaluation.  The Board accordingly finds 
no reason to remand for further examination.  

Finally, the Veteran has been afforded a hearing before an Acting 
Veterans Law Judge (AVLJ) in which he presented oral argument in 
support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that an VLJ who chairs a hearing fulfill two duties to comply 
with the above the regulation.  These duties consist of (1) the 
duty to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  

Here, although the RO hearing officer and VLJ during the hearings 
did not explicitly note the bases of the prior determinations or 
note the elements of the claim that were lacking to substantiate 
the Veteran's claims for a higher rating, the Veteran's 
representative demonstrated actual knowledge of this information.  
The representative's questions specifically elicited responses 
designed to show that the Veteran met the requirements for the 
next higher rating for the service-connected disabilities.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining 
that actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.)  The representative also asked the Veteran about the 
functional impairment caused by his disabilities and the effect 
they have on his employability.  In light of these questions, the 
Veteran is not shown to be prejudiced on this basis.   

In addition, although the AVLJ did not specifically seek to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claim this was not necessary because 
the Veteran's representative asked him at the beginning of the 
hearing where he received all treatment.  The Veteran responded 
that he received all treatment at VA, except for an October 2006 
private consultation.  Accordingly, the Veteran is not shown to 
be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the Board hearing focused on the elements necessary to 
substantiate the claim, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims.  As such, the Board finds 
that, consistent with Bryant, the AVLJ in March 2010 complied 
with the duties set forth in 38 C.F.R. 3.103(c)(2).

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claims, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For these reasons, the Board may proceed with adjudicating the 
issues based on the current record.


II.  Analysis

A.  Entitlement to an Increased Rating

The Veteran is seeking increased ratings for his service-
connected bilateral flatfoot disability, right and left knee 
disabilities, and low back disability.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, 
however, may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
that different (staged) ratings may be warranted for different 
time periods during the period of appellate review beginning 
within one year of his September 2006 claim.

Also, pertinent to each of the rating claims on appeal, VA when 
evaluating musculoskeletal disabilities may, in addition to 
applying schedular criteria, consider granting a higher 
disability rating when functional loss due to limited or 
excessive movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups and 
with repeated use, if those factors are not considered in the 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Finally, with any form of arthritis, painful motion is an 
important factor of disability, the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will greatly 
assist the identification.  Sciatic neuritis is not uncommonly 
caused by arthritis of the spine.  The intent of the schedule is 
to recognize painful motion with joint or periarticular pathology 
as productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.  Diagnostic Code 5010 provides that traumatic arthritis is 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis is to be rated on the basis 
of limitation of motion of the joint affected.  38 C.F.R. § 
4.71a.


Knees

As the evidence is related, the Board will jointly address the 
claims for a higher rating for the service-connected knee 
disabilities.  

Evaluations of the knee are assigned under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  

Under Diagnostic Code 5257, which concerns "other impairments 
of" the knees, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of the knee 
warrants; a 20 percent evaluation is assigned for moderate 
recurrent subluxation or lateral instability of the knee 
warrants; and a 30 percent evaluation is assigned for severe 
recurrent subluxation or lateral instability.  

Under Diagnostic Code 5260, which concerns limitation of flexion 
of the leg, a noncompensable (zero percent evaluation) is 
assigned for flexion limited to 60 degrees; a 10 percent 
evaluation is assigned for flexion limited to 45 degrees 
warrants; a 20 percent evaluation is assigned for flexion limited 
to 30 degrees; and a 30 percent evaluation is assigned for 
flexion limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of 
extension of the leg, a noncompensable evaluation is assigned for 
extension limited to 5 degrees; a 10 percent evaluation is 
assigned for extension limited to 10 degrees; a 20 percent 
evaluation is assigned for extension limited to 15 degrees; a 30 
percent evaluation is assigned for extension limited to 20 
degrees; a  40 percent evaluation is assigned for extension 
limited to 30 degrees; and a 50 percent evaluation is assigned 
for extension limited to 45 degrees.

Separate knee evaluations under these three Diagnostic Codes may 
be assigned when specific symptoms are shown.  See VAOPGCPREC 23-
1997; VAOPGCPREC 9-1998; VAOPGCPREC 9-2004.  

Other potentially applicable diagnostic codes include Diagnostic 
Code 5258, under which a 20 percent evaluation is assigned for 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.  Also, 
potentially applicable are Diagnostic Code 5256 concerning 
ankylosis, Diagnostic Code 5259 concerning removal of semilunar 
cartilage, Diagnostic Code 5262 concerning impairment of the 
tibia and fibula, and Diagnostic Code 5263 concerning genu 
recurvatum.  38 C.F.R. § 4.71a.

The pertinent evidence here first includes a February 2007 
evaluation performed in connection with the Veteran's Social 
Security disability benefits claim.  With regard to his knees, 
the Veteran reported that he had no history of treatment.  
Physical examination revealed that the Veteran could ambulate 
without apparent difficulty, and he could get on and off the 
examination table without assistance.  The extremities showed no 
edema, and both knees were stable.  Flexion was limited in both 
knees to 90 degrees due to stiffness.  The Veteran did not 
complain of pain on range of motion testing.  The examiner 
diagnosed probable osteoarthritis of the knees.  

In connection with his present claim, the Veteran underwent a VA 
examination in September 2007.  With regard to his knees, the 
Veteran described having had pain since 1982, but no treatment.  
Currently, he had sharp pain with occasional swelling and 
problems walking, standing, and stairs.  This was helped with 
rest.  The Veteran further reported that the left knee was worse 
than the right, but he had had no surgery, and no dislocation, 
recurrent subluxation, and no inflammatory arthritis.  On 
physical examination, the VA examiner found minimal effusion on 
the left, but no effusion on the right.  There was no ligamentous 
instability in either knee, but the patellar was tracking in the 
midline with minimal crepitus.  Range of motion testing in both 
knees revealed extension to 0 degrees with pain, and flexion to 
110 degrees with pain.  There was no additional limitation of 
motion on repetitive use.  In an addendum, the VA examiner noted 
that X-rays of the knees revealed some arthritis changes in the 
left knee, mostly in the medial compartment with some spurring of 
the femoral and tibial condyles, and narrowing of the medial 
compartment.  The right knee was normal.  Based on these 
examination results, the VA examiner diagnosed mild 
osteoarthritis of the left knee and chondromalacia patellae, 
right knee.  The examiner also explained that the Veteran could 
have further limitation of motion during a flare-up, but this 
could not be estimated without resort to mere speculation.  

Following the VA examination, the next pertinent evidence 
consists of a March 2009 VA outpatient treatment report, which 
indicates that the Veteran could perform all activities of daily 
living (ADLs) "as desired."  He denied muscle pain, weakness, and 
limited movement.  The VA outpatient treatment records also 
include results of a May 2009 left knee magnetic resonance 
imaging scan (MRI), which showed chondromalacia left medial 
femoral condyle; left knee effusion; and left knee strain.  Also, 
a May 2009 left knee X-ray at VA showed small suprapatellar 
effusion and arthritis progressed since September 2007.  

In connection with his present claim, the Veteran underwent a 
second VA examination in August 2009.  The VA examiner reviewed 
the results of the prior examination, but did not have the claims 
file to review.  Nonetheless, with regard to the knees, the VA 
examiner noted that the Veteran complained that his left knee was 
more symptomatic than the right, and he had painful weight-
bearing.  The Veteran reported, however, that the right knee was 
becoming worse.  The VA examiner further noted that the Veteran 
complained of constant pain rather than intermittent flare-ups, 
and that he used no assistive devices.

On physical examination, the VA examiner found a bilateral varus 
alignment.  Range of motion testing revealed bilateral flexion to 
110 degrees, and extension to 0 degrees.  There was no additional 
limitation of motion on repetitive use.  The examiner emphasized 
that the Veteran complained of pain throughout the range of 
motion and demonstrated marked guarding throughout all attempts 
at examination.  This "extreme guarding," according to the 
examiner, made stability hard to evaluate.  Otherwise, the 
Veteran had generalized tenderness to palpation with a positive 
patellar grind test, but  no ligamentous instability or swelling.  
The VA examiner also noted the results of the May 2009 VA MRI and 
X-rays of the left knee, and current X-rays of the right knee, 
which showed no effusion.  Based on the examination results, the 
VA examiner diagnosed degenerative joint disease (DJD) of the 
left knee with medial femoral condyle chondromalacia and 
posterior horn medial meniscus tear, and DJD of the right knee 
and chondromalacia patella. 

In reviewing this evidence, the Board finds that a 20 percent 
evaluation is assignable for the service-connected left knee 
disability under Diagnostic Code 5258, beginning September 19, 
2007.  In particular, the September 2007 VA examination revealed 
narrowing of the medial compartment and effusion.  Likewise, the 
May 2009 X-rays revealed "severe" narrowing and effusion.  Also, 
the August 2009 VA examiner reported that the May 2009 left knee 
MRI revealed "significant" derangement in the medial compartment 
with maceration and tearing of the posterior horn of the medial 
meniscus.  Although the evidence does not specifically show 
"locking," the Board finds that the evidence more nearly 
approximates dislocated semilunar cartilage, with pain, and 
effusion into the joint.  Accordingly, a 20 percent rating is 
assignable for the service-connected left knee beginning 
September 19, 2007, the date of the VA examination.  Prior to 
September 19, 2007, the evidence, which consists of the February 
2007 Social Security examination results, does not show symptoms 
more nearly approximating the schedular criteria for a 20 percent 
rating under Diagnostic Code 5058.  Accordingly, an increased 
rating is not warranted prior to September 29, 2007.

A higher evaluation is also not otherwise assignable at any point 
during the appellate period for either the left or right knee.  
First, with regard to Diagnostic Code 5257, the Veteran testified 
in March 2010 that his knees would sometimes give way, causing 
him to fall.  Except for these subjective complaints, the 
February 2007 SSA examiner, the September 2007 VA examiner, and 
the August 2009 VA examiner found no indication of instability or 
recurrent subluxation in either knee.  Plus, under Diagnostic 
Codes 5260 and 5261, the Veteran's flexion was limited only to 90 
degrees in February 2007 with no indication of pain, and his 
range of motion was from 0 to 110 degrees with pain in September 
2007 and August 2009.  In light of this evidence, the Veteran 
does not meet the requirements for a higher evaluation for either 
knee on the basis of other impairment of the knee or limitation 
of motion even when taking into consideration the Deluca factors.  
See 38 C.F.R. § 4.71a.  

In addition, Diagnostic Code 5258 is not applicable to the right 
knee, because the examination results, most recently in August 
2009, specifically show no indication of dislocated semilunar 
cartilage.  Additionally, with regard to both knees, Diagnostic 
Codes  5256, 5259, 5262, and 5263 are not applicable as there is 
no indication of ankylosis; removal of semilunar cartilage; 
impairment of the tibia and fibula; or genu recurvatum.  
38 C.F.R. § 4.71a.

The Board recognizes that the Veteran has written numerous 
statements in which he quotes from and declares that he meets the 
schedular criteria for higher evaluations for the knees.  For 
instance, in December 2007, he wrote that the September 2007 VA 
examiner was "incorrect," because he had not denied to the 
examiner that he experiences dislocation or instability; he did 
not walk with a normal gait; heel-to-toe walking was difficult; 
and there was more than minimal effusion in each knee.  Plus, the 
Veteran wrote, he had "severe" instability in the left knee, and 
"some" in the right, and repetitive motion "changed everything."  
Similarly, the Veteran wrote in March 2008 that his left flexion 
was limited to 30 degrees and he had instability.  Then in August 
2008, he wrote, for instance, that he had recurrent subluxation 
and unfavorable ankylosis in "45 degrees or more" of flexion and 
"severe" instability.

The Board points out, however, that his assertions are 
contradicted by the objective medical evidence.  Moreover, 
degrees of limitation of motion require accurate measurement for 
which use of a goniometer is "indispensable."  See 38 C.F.R. 
§ 4.46.  The Veteran did not indicate that he based his 
assertions on such measurements.  In any event, for the reasons 
explained below, his assertions are not credible evidence 
supporting his claims.  Accordingly, a higher evaluation is not 
assignable based on his lay statements.  See Davidson, 581 F.3d 
at 1316; Jandreau, 492 F.3d at 1376-77; Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  

In conclusion, the Board finds that a 20 percent rating, but not 
higher, is warranted for the service-connected left knee 
disability beginning September 19, 2007.  See 38 C.F.R. 
§ 3.400(o)(1) (the effective date for an increased evaluation is 
" date of receipt of claim or date entitlement arose, whichever 
is later.")  With regard to the service-connected right knee 
disability, an evaluation higher than 10 percent is not 
warranted.  Except as assigned, "staged ratings" are not 
warranted because the schedular criteria for a higher rating were 
not met at any time during the period under appellate review.  
See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  


Flatfoot

Evaluations of flatfeet are assigned under the provisions of 
38 C.F.R. § 4.71a Diagnostic Code 5276.  The schedular criteria 
of Diagnostic Code 5276 provide that mild flatfoot with symptoms 
relieved by built-up shoe or arch support is rated as 
noncompensable (0 percent) disabling.  Moderate flatfoot with 
weight-bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral is rated as 10 percent disabling.  Severe 
flatfoot with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, is 
rated 20 percent disabling for unilateral disability, and is 
rated 30 percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, and severe 
spasm of the tendo Achilles on manipulation, that is not improved 
by orthopaedic shoes or appliances, is rated 30 percent disabling 
for unilateral disability, and is rated 50 percent disabling for 
bilateral disability.  38 C.F.R. § 4.71a.  

Here, the Board finds that the disability picture of the 
Veteran's service-connected flatfeet more nearly resemble the 
criteria for the assignment of a 50 percent evaluation.  

In particular, the Veteran underwent a private (non-VA) 
evaluation in October 2006.  The Veteran reported that he had 
bilateral foot pain.  A physical examination showed bilateral 
feet with toes and ankles deformed, flatfeet with fallen arches, 
and decreased sensation.  X-rays showed "severe" bilateral pes 
planus deformities with flexion deformities involving the toes; 
post-surgical changes of the right great toe, and middle and 
distal phalanges of the right fourth toes; and osteoarthritis in 
the first metatarsophalangeal (MTP) joints.  The assessment was 
flatfeet and (peripheral vascular insufficiency (PVI)).  

The Veteran also underwent an evaluation in February 2007, 
related to a claim for Social Security disability benefits.  The 
examiner noted that the Veteran had had no treatment for his 
painful feet except for the private evaluation in 2006.  On 
physical examination, the examiner found that the Veteran had 
"quite severe" flatfeet with no arch in either foot.  He also had 
traumatic amputation of the right fourth and fifth toes, and 
hammertoe-type deformity in the remaining toes.  The examiner 
diagnosed severe pes planus with flexion contractures of all toes 
except the big toes; status post traumatic amputation of the 
right fourth and fifth toes.  

Thereafter, in connection with his present claim, the Veteran 
underwent a VA examination in September 2007.  With regard to his 
feet, the Veteran described having pain since service.  His 
current complaints consisted of pain in both feet increased with 
standing and prolonged walking.  He had no pain at rest, but 
could not stand longer than 10 minutes.  He did not know how far 
he could walk.  His feet swelled occasionally.  He wore shoe 
inserts in the past, and they helped "some," but he did not use 
them currently.  He denied any injury to either foot.

On physical examination of the bilateral feet, the September 2007 
VA examiner found valgus deformity of the heel with "rather 
marked" flat foot deformity and pronation of the midfoot.  
Alignment of the Achilles tendon and hindfoot could not be 
changed by manipulation, but attempts were not painful.  There 
was no objective evidence of painful motion, edema, instability, 
or weakness.  There were no callosities, breakdown, or unusual 
shoe wear.  There were no skin or vascular changes or other 
deformity other than flatfeet.  In an addendum, the VA examiner 
noted that X-rays of the feet revealed "rather severe" flatfoot 
deformity.  Based on these examination results, the VA examiner 
diagnosed symptomatic flatfeet.  

The record on appeal also includes a May 2008 VA outpatient 
treatment note which shows that the Veteran had amputated fourth 
and fifth toes.  He was "evasive" as to the cause; he would only 
report having had a crush injury.  

In connection with his present claim, the Veteran underwent a 
second VA examination in August 2009.  The VA examiner reviewed 
the results of the prior examination, but did not have the claims 
file to review.  With regard to the feet, the VA examiner noted 
the Veteran's complaints of prior treatment with arch supports 
that helped "for a while," but he stopped wearing them 4 years 
prior when they were no longer effective.  Currently, he could 
stand no longer than 10 to 15 minutes before he needed to sit 
down.  He did not know how long he could walk.  

On physical examination of the feet, the VA examiner found 
"severe," grade 3 pes planus.  There was 5 degrees of valgus 
alignment of the heels, and the Veteran had pain with 
manipulation and painful motion, with tenderness to palpation on 
the plantar aspect of each foot.  There was no edema or 
instability.  Additionally, he had tender plantar callosities on 
the medial plantar aspect of the great toe bilaterally.  He also 
had severe fixed hammertoe deformities of the toes of both feet.  
There was a partial amputation of the right fourth and fifth 
toes.  X-rays showed pes planus and hammertoe deformities.  Based 
on the examination results, the VA examiner diagnosed grade 3 
bilateral pes planus with severe hammertoe deformities of both 
feet, markedly symptomatic.  

On review, the Board finds that this evidence beginning with the 
October 31, 2006 private examination results, shows symptoms more 
nearly approximating pronounced bilateral flatfeet, with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement, and severe spasm of the tendo 
Achilles on manipulation, that is not improved by orthopaedic 
shoes or appliances.  Accordingly, a 50 percent rating is 
assignable from October 31, 2006.  See 38 C.F.R. § 3.400(o)(1) 
(the effective date for an increased evaluation " date of receipt 
of claim or date entitlement arose, whichever is later.")  
"Staged ratings" are not warranted because the schedular 
criteria for a 50 rating were met during the entire period under 
appellate review.  See Hart, 21 Vet. App. at 505.  

To the extent the evidence also shows hammertoe deformities of 
the toes of the bilateral feet and partial amputation of the 
right fourth and fifth toes, the Veteran is not service-connected 
for these disabilities.  In fact, as the May 2008 VA outpatient 
treatment note indicates, the Veteran has had a crush injury 
causing the amputated toes.  Accordingly, a higher rating is not 
warranted on this basis.  See 38 C.F.R. § 3.102; see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that 
when it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability).


Low Back

The Veteran's service-connected low back disability is current 
rated as 10 percent disabling.  

Disabilities of the spine, including intervertebral disc syndrome 
(IVDS), are evaluated under a General Rating Formula (38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5242 (in effect for claims received 
beginning September 26, 2003)).  The schedular criteria of the 
General Rating Formula pertinent to the lumbosacral spine provide 
that  10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50% or 
more of the height.  A rating of 20 percent is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm and guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A rating of 40 percent 
is assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A rating of 50 percent is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
rating of 100 percent is assigned for unfavorable ankylosis of 
the entire spine.  

The criteria of the General Rating Formula are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Associated objective neurologic 
abnormalities, including but not limited to bowel or bladder 
impairment, are evaluated separately under an appropriate 
diagnostic code.  General Rating Formula, Note (1).  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, and 
left and right later rotation is 0 to 30 degrees.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  General Rating Formula, Note (2).  

The Board also notes that IVDS may, in the alternative, be 
evaluated under the Formula for Rating IVDS Based on 
Incapacitating Episodes, 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
The method resulting in the higher evaluation is applied.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  

Here, the Board finds that the service-connected disability 
picture does not warrant an evaluation in excess of the currently 
assigned 10 percent.  

The pertinent evidence demonstrating the severity of the service-
connected low back strain during the period of appellate review 
first consists of a February 2007 Social Security evaluation.  
During the clinical interview, the Veteran reported that he had 
had no treatment for his low back.  The examiner's physical 
examination revealed that the Veteran could ambulate without 
apparent difficulty, and he could get on and off the examination 
table without assistance.  Dorsalis pedis and posterior tibial 
pulses were excellent bilaterally.  Straight leg raise (SLR) 
testing was negative.  X-rays showed lumbar spine in good 
position and alignment; intervertebral disc spaces were well-
maintained; a schmorl's was noted at the inferior endplate of L5; 
a spina bifida occulta lesion at S1; but no other joint or bone 
abnormality.  The Social Security examiner did not diagnosis a 
low back disorder.  

Then in connection with his present claim, the Veteran underwent 
a VA examination in September 2007.  With regard to the low back, 
the Veteran reported having had no treatment for the low back.  
His current complaint was "sharp pain" in the back "at times" and 
with no radiation.  The pain was worsened by prolonged standing 
and relieved by sitting.  He had had no bed rest prescribed by a 
physician in the past year.  The Veteran rated the severity of 
his pain as 6 out of 10.  He used no medication, he had no flare-
ups or associated features or symptoms, and he used no assistive 
aids to ambulation, such as braces.  He did not know how long or 
how far he could walk, and he had no unsteadiness or history of 
falls.  He had no problems with ADLs.  

On physical examination, the September 2007 VA examiner found 
that the Veteran had a normal gait, with no difficulty heel-to-
toe walking.  He complained of pain to light touch in the lumbar 
region.  He could bend over and touch his toes and floor while 
getting undressed and removing his shoes.  On range of motion 
testing, the Veteran had flexion to 60 degrees with pain; 
extension to 25 degrees with pain; left lateral flexion and right 
and left lateral rotation were each to 30 degrees with no 
complaints of pain; and right lateral flexion to 30 degrees with 
pain.  The range of motion was not additionally limited following 
repetitive use.  Deep tendon reflexes were hyporeflexic 
throughout; SLR testing caused knee, but not back pain, and 
neurologic testing showed sensation intact to light touch.  

In an addendum, the September 2007 VA examiner noted that X-rays 
of the lumbar spine showed occult spina bifida at S1, but 
otherwise normal.  Based on these examination results, the VA 
examiner diagnosed normal examination and X-rays of the lumbar 
spine.  The VA examiner then explained that he found no objective 
evidence of impairment in the lumbar spine.  The VA examiner also 
explained that the Veteran could have further limitation of 
motion during a flare-up, but this could not be estimated without 
resort to mere speculation.  

The Board additionally points out that during routine March 2009 
VA outpatient treatment, the Veteran denied muscle pain, 
weakness, and limited movement.  

Finally, in connection with the present claim, the Veteran 
underwent a second VA examination in August 2009.  The VA 
examiner reviewed the results of the prior examination, but did 
not have the claims file to review.  The Veteran informed the VA 
examiner that he currently had chronic low back pain varying in 
severity, but worse in the past couple years.  The VA examiner 
noted that there was uncertainty or questionable radiation into 
the legs.  The Veteran reported flare-ups, but he was uncertain 
of frequency or precipitating factors; duration last no more than 
30 minutes and was relieved by rest.  He had no loss of bowel or 
bladder function, and no prescribed bed rest in the past year.  
Bending and lifting caused pain.  He used no assistive devices.

The August 2009 VA examiner's physical examination showed that 
the Veteran moved "somewhat slowly and stiffly" and walked with a 
"slight" limp, but he was able to stand erect.  On range of 
motion testing, the Veteran had flexion to 65 degrees; extension 
to 25 degrees; right and left lateral flexion to 25 degrees; and 
left and right lateral rotation to 30 degrees.  The Veteran 
voiced pain at the endpoints of flexion and extension, but there 
was no objective evidence of painful motion.  The VA examiner 
reported that the Veteran demonstrated flinching to even very 
light palpation across the low back, which is a nonphysiologic 
sign.  There was no objective evidence of spasm.  X-rays showed 
degenerative changes.  Based on the examination results, the VA 
examiner diagnosed lumbar strain.  

This evidence, in summary, does not show symptoms, even when 
considering functional limitation due to the DeLuca factors, 
characteristic of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm and guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, his 
combined range of motion was 205 degrees in September 2007 and 
200 degrees in August 2009 with only subjective evidence of 
painful motion.  

Rather, the Veteran's symptoms are characteristic of the 
currently assigned 10 percent level of impairment.  Plus, a 
higher evaluation is not warranted on the basis of incapacitating 
episodes, because the Veteran in September 2007 and August 2009 
specifically denied having bed rest prescribed by a physician.  
In fact, at each examination he denied seeking treatment for the 
low back.  

Moreover, a separate rating is not assignable on the basis of 
neurological impairment because there is no objectively diagnosed 
associated neurologic disorder of record.  The Veteran denied 
radiating pain during the September 2007 VA examination.  The 
August 2009 VA examiner noted "uncertainty or questionable" 
radiation into the legs, but the Veteran denied loss of bowel or 
bladder function.  Because the General Rating Formula of the 
spine specifically requires associated objective neurologic 
abnormalities, and this evidence shows at most subjective 
radiation to a lower extremity, a separate rating is not 
warranted on this basis.  See 38 C.F.R. § 4.71a. 

For these reasons, the Board finds that an evaluation higher than 
10 percent is not assignable for the service-connected chronic 
low back strain.  "Staged ratings" are not warranted because 
the schedular criteria for a higher rating were not met at any 
time during the period under appellate review.  See Hart, 21 Vet. 
App. at 505; Fenderson, 12 Vet. App. at 126-27.  

Extraschedular
 
The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  

First, for the reasons given above, the applicable rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.  Accordingly, his disability picture is 
contemplated by the rating schedule.  See Thun, 22 Vet. App. at 
115.  

Furthermore, the evidence does not show marked interference with 
employment in excess of that contemplated by the rating schedule.  
In fact, the schedular criteria under 38 C.F.R. 4.71a, which 
provide ratings for orthopedic disabilities, such as the 
Veteran's service-connected flatfoot, bilateral knee, and low 
back disabilities, specifically contemplate functional 
limitations due to such factors as pain and limitation of motion.  
See DeLuca, 8 Vet. App. 202.  To the extent a VA examiner in 
August 2008 opined that the Veteran's disabilities cause "marked 
functional limitations" restricting his ability to do such tasks 
as stand and lift, the VA examiner based this opinion on his 
evaluation of the Veteran's service-connected disabilities plus 
the nonservice-connected hammertoe deformities.  Moreover, the VA 
examiner did not indicate that the service-connected disabilities 
affect, for example, the Veteran's ability to sit.  The Veteran 
testified in March 2010 that his low back aches "sometimes" when 
sitting, but he has otherwise consistently asserted that he 
obtains relief from the service-connected symptoms by sitting.  
Accordingly, the VA examiner's opinion does not demonstrate that 
the service-connected disabilities alone cause marked 
interference with all employment.  See Thun, 22 Vet. App. at 116.  

Finally, the Veteran has not sought treatment for the service-
connected disabilities except in October 2006, so there is no 
indication of frequent periods of hospitalization.  Nor is there 
otherwise evidence showing that it would be impractical to apply 
the regular schedular standards.  

For these reasons, the Board finds, contrary to the Veteran's 
assertions, that his service-connected disability picture does 
not present "such an exceptional disability picture that the 
available schedular evaluations for [his] service-connected 
disabilit[ies] are inadequate."  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Therefore, the Board is not required to remand 
the Veteran's claims for consideration of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1).  


B.  Entitlement to a TDIU

The Veteran also contends that a TDIU is warranted.  

Under the applicable criteria, a TDIU may be assigned where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more service-connected disabilities, provided that one of 
those disabilities is ratable 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  

The claim for a TDIU is, in essence, a claim for an increased 
rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. 
West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an 
alternative way to obtain a total disability rating without 
recourse to a 100 percent evaluation under the rating schedule.  
See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

To determine whether a TDIU is warranted, the Board must consider 
all evidence of record to determine the earliest date as of 
which, within the one year prior to the filing of an informal or 
formal claim for TDIU, an increase in disability is 
ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Here, VA received a formal claim for a TDIU in 
September 2006.  The Board has accordingly considered all 
evidence of record dating within one year of September 2006.  

With regard to the schedular criteria for a TDIU, the Veteran is 
currently service-connected (1) for bilateral flatfeet, rated as 
30 percent disabling, beginning in December 1986, and 50 percent 
beginning October 31, 2006; (2) low back strain, chronic, rated 
as 10 percent disabling since December 1986; (3) patellofemoral 
dysfunction, genu varum, left knee, with arthritis, rated as 
noncompensable beginning in December 1986, 10 percent disabling 
beginning September 18, 2006, and 20 percent disabling beginning 
September 19, 2007; and (4) patellofemoral dysfunction, genu 
varum, right knee, rated as noncompensable beginning in December 
1986, and 10 percent beginning in September 2006.  His combined 
rating is 70 percent beginning October 31, 2006.  See 38 C.F.R. 
§§  4.25; 4.26.

The Veteran, in other words, has more than two service-connected 
disabilities, with one of the disabilities ratable at least 40 
percent, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  He accordingly satisfies the numerical requirements 
for TDIU set forth in 38 C.F.R. § 4.16(a).  

A TDIU, however, is not warranted on this basis alone.  To the 
contrary, where the schedular rating is less than total, TDIU 
rating may only be assigned when a veteran is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  

Here, the Veteran wrote in his September 2006 claim that he last 
worked full time in 1993, but became too disabled to work in 
2004.  In February 2008, by comparison, he wrote that he last 
worked full-time in 1995, but became too disabled to work full-
time "20 y[ears] ago," which, the Board points out, would be 
approximately February 1988.  In May 2009, he wrote that he last 
worked-full time and became too disabled to work in 1995.  
Despite these inconsistencies, the record makes clear that the 
Veteran is currently unemployed.  

The fact that the Veteran is unemployed or has difficulty finding 
employment, however, does not warrant him to a TDIU alone.  A 
high rating itself establishes that his disabilities make it 
difficult for him to obtain and maintain employment, so the 
evidence must show that he is incapable "of performing the 
physical and mental acts required" to be employed.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Thus, the central question 
is "whether the [V]eteran's service connected disabilities alone 
are of sufficient severity to produce unemployability," and not 
whether the Veteran could find employment.  See Van Hoose, 4 Vet. 
App. at 363; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to a veteran's education, training, 
and special work experience, but not to his age or to impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 1.419; see also Van Hoose, 4 Vet. App. at 363.  

On this issue, the weight of the probative evidence establishes 
that the Veteran is not prevented from obtaining and maintaining 
employment of a sedentary nature.  

The pertinent evidence, in particular, includes the February 2007 
Social Security examination, during which the Veteran reported 
last working in 1995 for 6 months in a chicken plant.  He 
complained that he was now unable to work due to his feet, knees, 
legs, back, and acid reflux.  Similarly, during his September 
2007 VA examination, the Veteran reported that he previously 
worked on a chicken farm, but he could not do that type of work 
anymore due to his back, knees, and feet.  

With specific regard to the issue on appeal, the August 2009 VA 
examiner opined that the Veteran had marked functional 
limitations regarding his ability to stand or walk due to his 
severe feet problems and his left knee.  Furthermore, according 
to the VA examiner, the Veteran would also likely be restricted 
in repetitive bending or lifting due to the lumbar spine.  In 
making this determination, the VA examiner reviewed the Veteran's 
own assertions that he stopped working in 1999 because he could 
no longer tolerate long periods of standing due to knee and foot 
pain.  The examiner also thoroughly evaluated the Veteran's 
service-connected disabilities, as shown above.  

The Board finds that this evidence establishes that the Veteran 
would be unable to perform an occupation of a physical nature, 
such as his last job in a chicken plant.  This evidence, on the 
other hand, demonstrates that he is not incapable of performing 
work of a sedentary nature due to his service-connected 
disabilities alone.  He reported during each VA examination that 
he obtained relief from the pain of his service-connected 
disabilities by sitting down.  

The Board also finds highly probative that the Veteran's Social 
Security disability benefits claim was denied.  Although findings 
of the Social Security Administration are not controlling in the 
adjudication of VA benefits, the Board finds that the Social 
Security findings in this case are significant.  Murincsac v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  SSA denied the Veteran's 
claim due to a finding that his disabilities did "not 
significantly affect [his] ability to carry out most routine 
activities [and his] ability to work is not significantly 
affected."  In making this determination, the Social Security 
Administration relied, in part, on the February 2007 medical 
examiner's opinion (noted above), who determined that the 
Veteran's disabilities caused "no sig[nificant] functional 
restrictions."  In other words, the SSA denied the Veteran's 
claim in light of evidence consistent with the remaining evidence 
of record.  Accordingly, the SSA's decision is highly persuasive.  

In conclusion, the Board finds that the weight of the probative 
evidence demonstrates that the overall service-connected 
disability picture is not consistent with a documented level of 
industrial impairment manifested by the Veteran being prevented 
from working at substantially gainful employment than would be 
permitted by his educational and occupational background.  
Accordingly, the claim for a TDIU must be denied.  

C.  Lay Evidence

In making all of the above determinations, the Board has given 
careful consideration to the Veteran's own statements, including 
his hearing testimony and the statements he made during his 
medical treatment and examinations.  Generally, a layperson's 
statements are competent evidence of his symptomatology.  In 
addition to determining whether evidence is competent, however, 
the Board must also resolve whether the evidence is credible.  
See Wood, 1 Vet. App. at 193 (BVA has a duty to assess the 
credibility and weight of the evidence).  In weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, malingering, desire for monetary gain, and demeanor of 
the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
Here, the Board finds that the Veteran's assertions are not 
reliable evidence demonstrating the severity of his service-
connected symptomatology because the record contains numerous 
inconsistent statements and indications of exaggeration.  

For instance, the Veteran wrote in a statement received by VA in 
August 2008 that his "primary disability" is his feet.  
Contradicting this statement, a January 2007 Social Security note 
shows that the Veteran complained that it was his back that was 
his most symptomatic disability.  Then in a second statement 
received by VA in August 2008, he wrote that his feet and back 
were his "primary disability."  

Additionally, he is shown to exaggerate the severity of his 
symptoms.  For instance, he wrote in August 2008 that he had 
unfavorable ankylosis in his knees.  Yet, in the same statement, 
he wrote that his knees were productive of flexion limited to 30 
degrees and limited extension.  The Board points out that all 
objective examinations reveal that he retains range of motion.  
(Ankylosis is defined as "immobility and consolidation of a joint 
due to disease, injury or surgical procedure."  See, e.g., 
Colayong v. West, 12 Vet. App. 524, 528 (1999)).  Likewise, the 
Veteran emphasized in a March 2008 statement that his disability 
picture is "rare" and "special."  Yet, the record shows that he 
has not sought treatment for these symptoms except in connection 
with his present claims.  

This evidence shows that his written statements have been 
internally inconsistent and contradicted by the record.  

In addition to his written statements, the September 2007 and 
August 2009 VA examiners both found that the Veteran complained 
of pain to even light touch on physical examination.  The August 
2009 VA examiner pointed out that this reaction is a 
nonphysiologic sign.  The August 2009 VA examiner also found that 
the Veteran was difficult to examine because he exhibited extreme 
guarding.  Yet, several months earlier, in March 2009, at a 
routine VA outpatient examination, the Veteran denied muscle 
pain, weakness, and limited movement.  

Finally, consistent with these incompatible and contradicting 
statements, a VA nurse practitioner during routine VA outpatient 
treatment in May 2008 found that the Veteran was a "poor 
historian."  

For these reasons, the Board finds that the lay evidence of 
record is not credible.  Therefore, it is not probative evidence 
supporting the claims on appeal.  See Davidson, 581 F.3d at 1316; 
Jandreau, 492 F.3d at 1376-77; Wood, 1 Vet. App. at 193; Caluza, 
7 Vet. App. at 511.




ORDER


A 20 percent rating, but not higher for the service-connected 
patellofemoral dysfunction, genu varum, left knee, with 
arthritis, is granted beginning September 19, 2007, subject to 
the regulations governing the payment of VA monetary benefits.

An increased evaluation in excess of 10 percent for the service-
connected patellofemoral dysfunction, genu varum, right knee, is 
denied.

A 50 percent rating, but not higher for the service-connected 
bilateral flatfoot disability is granted beginning October 31, 
2006, subject to the regulations governing the payment of VA 
monetary benefits.

An increased evaluation in excess of 10 percent for the service-
connected low back strain, chronic, is denied.

A total rating based on individual unemployability by reason of 
service-connected disability is denied.  






____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


